In a proceeding pursuant to the Freedom of Information Law (Public Officers Law § 84 et seq.), the petitioner appeals from so much of a judgment of the Supreme Court, Queens County (Posner, J.), dated September 8, 1992, as denied his application for attorneys’ fees.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The petitioner is not a lawyer and did not retain a lawyer to represent him in this proceeding. It was therefore, not possible for him to have earned or to have incurred the responsibility to pay attorneys’ fees. The award of attorneys’ fees sought by the petitioner is thus not authorized, either under the Freedom of Information Law (see, Public Officers Law § 89 [4] [c]; see also, 5 USC § 552 [a] [4] [E]; Kay v Ehrler, 499 US 432; Benavides v Bureau of Prisons, 993 F2d 257; Aronson v United States Dept. of Hous. & Urban Dev., 866 F2d 1; Crooker v United States Dept. of Justice, 632 F2d 916; Kuzma v Internal Revenue Serv., 821 F2d 930; Kuzma v United States Postal Serv., 725 F2d 16; Cunningham v Federal Bur. of Investigation, 664 F2d 338; Barrett v Bureau of Customs, 651 F2d 1087; Wolfel v United States, 711 F2d 66; DeBold v Stimson, 735 F2d 1037; Merrell v Block, 809 F2d 639; Burke v United States Dept. of Justice, 559 F2d 1182), or under the Equal Access to Justice Act (see, CPLR 8602 [b]; see also, 28 USC § 2412 [d] [2] [A]; Hexamer v Foreness, 997 F2d 93; Demarest v Manspeaker, 948 F2d 655; Naekel v Department of Transp., 845 F2d 976; Merrell v Block, supra; Crooker v Environmental Protection Agency, 763 F2d 16). The petitioner’s arguments are without merit (see also, McReady v Department of Consumer & Regula *541tory Affairs, 618 A2d 609 [DC App]; Donahue v Thomas, 618 A2d 601 [DC App]; Lev v Lev, 10 Conn App 570, 524 A2d 674; Atherton v Board of Supervisors, 176 Cal App 3d 433, 222 Cal Rptr 56; Washburn v Washburn, 475 A2d 410 [DC App]; Note, Pro Se Can You Sue?: Attorney Fees for Pro Se Litigants, 34 Stan L Rev 659). Lawrence, J. P., Ritter, Hart and Krausman, JJ., concur.